Title: To James Madison from Edward Thornton, 17 March 1802
From: Thornton, Edward
To: Madison, James


PrivateDear Sir,
Philadelphia 17th March 1802.
With your passion for chess, I think I shall very easily stand excused for taking the liberty of informing you that on my arrival at this place I found the proposed publication of Phillidor’s games was entirely suspended on account of the want of subscribers, the requisite number being calculated at 150 or 200, while in this city there are not more than forty or fifty names yet put down. My own little knowlege of Washington enables me to say that there are many persons who would wish to procure this work; and if you are of this opinion, I should flatter myself that you would give some celebrity to this publication by procuring the name of the President and your own, as well as that of many other amateurs. If you should be able to make out any small addition to the list of subscribers, and will do me the honour of forwarding it to me, I will give it to the publisher, who only wants encouragement to commence the impression.
I shall not stay here above ten or twelve days, particularly if the Packet should arrive: and if I can be of any service to Mrs Madison or yourself in bringing anything from this place, I beg you will lay your commands upon me. I have the honour to be Your very faithful Sert
Edwd Thornton
 

   
   RC (DLC).




   
   The French composer François-André Danican (1727–1795), known as Philidor, was famous for his book L’analyze des échecs, first published in London in 1749. The Philadelphia Aurora General Advertiser of 12 Jan. 1802 advertised a subscription for a Philadelphia edition of the English translation to be published by James Humphreys and Joseph Groff (price, $2.50), but an American edition did not appear until 1826. Humphreys did publish a chess book in 1802 that included some of Philidor’s games under the title of Chess Made Easy. JM later owned a copy of The Elements of Chess: A Treatise Combining Theory with Practice (Boston, 1805), which included “the whole of Philidor’s Games,” while his friend Jefferson owned, among other chess books, a first edition of Philidor (Biographie universelle [1843–65 ed.], 12:935–37; Ralph K. Hagedorn, Benjamin Franklin and Chess in Early America [Philadelphia, 1958], pp. 48, 51; “Books from the Library of James and Dolley P. Madison,” Stan. V. Henkels Catalogue No. 821, pt. 6 [9 May 1899], item 285; Sowerby, Catalogue of Jefferson’s Library, 1:530).


